Citation Nr: 1031678	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-28 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978, 
November 1990 to July 1991, and from February 2003 to February 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in September 2005 and 
January 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The Veteran testified at a video-conference hearing before the 
undersigned Veterans Law Judge in November 2009.  A transcript of 
those proceedings has been associated with the Veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking service connection for sleep apnea which 
he claims first manifested during his 1990-1991 period of active 
service, as evidenced by his in-service treatment for related 
shortness of breath.

The Veteran's service treatment records reflect that in May 1991, 
the Veteran reported experiencing dyspnea (shortness of breath) 
that would awaken him at night.  Subsequent service treatment 
records from June and July 1991 reflect the Veteran's continued 
complaints of experiencing shortness of breath, and no etiology 
of the Veteran's shortness of breath was definitively diagnosed, 
although the treatment records include assessments that the 
Veteran's symptoms were probably mild asthma or secondary to his 
oil smoke inhalation during his deployment to Kuwait.  

Although not clear from the record, the Veteran apparently filed 
a service connection claim for a disability manifested by his 
shortness of breath in August 1995 and was accordingly afforded a 
related VA examination in October 1995.  The corresponding 
examination report reflects that although no objective evidence 
of a respiratory illness was observed during the examination and 
pulmonary function tests and chest x-rays were deemed normal, the 
examiner diagnosed the Veteran with restrictive lung disease 
based on his reports of experiencing shortness of breath.  The 
Veteran was subsequently awarded service connection for this 
disability, although his disability has been rated as 
noncompensably disabling based on a continued lack of objective 
evidence of any related respiratory impairment.  

A January 1996 reservist medical history report reflects that the 
Veteran affirmed having experienced asthma and shortness of 
breath, stating that his asthma is manifested by wheezing in his 
sleep which began during his deployment to Saudi Arabia.  In 
October 1997 the Veteran underwent a sleep study and was 
diagnosed with mild sleep apnea.  

During the Veteran's 2003-2004 period of service, he underwent 
sleep studies in March and September of 2003, which reflect 
diagnoses of moderate sleep apnea.  Based on the Veteran's 
diagnosed sleep apnea and other disqualifying conditions, the 
Veteran was medically discharged from service in February 2004, 
and the corresponding Medical Evaluation Board proceedings note 
that the Veteran's sleep apnea was deemed to have existed prior 
to service and not permanently aggravated therein.

Given the evidence of record, which includes the Veteran's 
initial complaints of shortness of breath causing nighttime 
waking during active service and the Veteran's currently 
diagnosed sleep apnea, the Board concludes that a VA examination 
is warranted to determine whether the Veteran's sleep apnea did 
indeed initially manifest during a period active duty or whether 
his sleep apnea clearly and unmistakably existed prior to period 
his 2003/2004 period of active duty.  See McClendon v. Nicholson, 
20 Vet. App. 79 (2006) (where medical evidence suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, an examination is warranted).  If the 
examiner concludes that the Veteran's sleep apnea did not 
initially manifest during active duty and clearly and 
unmistakably existed prior to February 2003, the examiner should 
then address whether the Veteran's sleep apnea was permanently 
aggravated during his period of service between February 2003 and 
February 2004, given that the Veteran's sleep apnea was 
characterized as mild when it was initially diagnosed in 1997 and 
characterized as moderate when assessed during the Veteran's 
2003/2004 service.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to determine the onset of the 
Veteran's sleep apnea.  

The examiner should be provided with a 
copy of this Remand, and the claims folder 
should be reviewed, including (i)  the 
Veteran's complaints of shortness of 
breath awakening him at night in May 1991 
and continued complaints of shortness of 
breath through July 1991, (ii) the 
Veteran's sleep apnea diagnosed in October 
1997 after a sleep study was performed, 
and (iii) the Veteran's sleep studies 
performed during his period of active duty 
in 2003.

The examiner is then asked to opine 
whether it is as likely as not that the 
Veteran's sleep apnea initially manifested 
during his active service in 1991 or 
whether it clearly and unmistakably 
manifested after that period of service 
and accordingly existed prior to his 
period of active service in 2003-2004.  If 
the examiner determines that the Veteran's 
sleep apnea first manifested in 1991, the 
inquiry may stop.  If the examiner 
determines that the Veteran's sleep apnea 
clearly and unmistakably existed prior to 
the Veteran's period of active duty 
beginning in 2003, (but after 1991) the 
examiner should then opine whether the 
Veteran's sleep apnea was permanently 
aggravated during this 2003-2004 period of 
service. 

A complete rationale should be provided 
for any opinion expressed.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.

2.	When the requested development has been 
completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.  
Thereafter, the claim should be returned 
to the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

